Hammond, J.
These are two appeals to the Superior Court from the disallowance by the Probate Court of claims presented against the insolvent estate of one Blanchard, deceased, under R. L. c. 142, § 10. Neither appellant presented his claim within the time prescribed by the Probate Court, but each contended that he was entitled to share in certain funds in the hands of the administrator, upon the ground that these funds were “ further assets ” which had come to the administrator’s hands after the decree of distribution within the meaning of that section. At the trial in the Superior Court, without a jury, in each case the judge, at the request of the appellee, ruled that “ the appellant was not entitled to prove his claim . . . unless ‘ further assets ’ came to the hands of the administrator ” ; and having so ruled, found for the appellant. Under the ruling the general finding necessarily implies that the judge found there were such further assets; and the only question is whether upon the evidence such a finding was warranted.
The section of the statute referred to relates to the proof of claims against the estate of a deceased person which has been duly represented to be insolvent, and reads as follows: “A creditor who does not present his claim for allowance in the manner herein provided [that is to the commissioners appointed by the Probate Court, or to the court, if no commissioners are appointed, within the time prescribed by that court] shall be barred from recovering the same; but if further assets of the deceased come to the hands of the executor or administrator after the decree’of distribution, the claim may be proved, allowed and paid as provided in this chapter for contingent claims.”
What is meant by the term “ further assets ” as used in this section ? For more than two centuries and a quarter there has been in this jurisdiction a similar provision as to the right of a creditor of the insolvent estate of a deceased person to present his claim after the time prescribedby the court. Such a *213creditor was debarred under the colonial laws unless he could “ find some other estate of the deceased not found out before, and put into the inventory ”; Mass. Col. Laws, (Whitmore’s ed.) 250; under the provincial laws, unless he could find “some further estate of the deceased not before discovered and put into the inventory”; Prov. St. 1692-93, c. 16; 1696, c. 8; 1 Prov. Laws, 48, 251; and under the laws of the Commonwealth, unless he should “ find some other estate of the deceased, not inventoried or accounted for by the executor or administrator before distribution.” St. 1784, c. 2. In Rev. Sts. c. 68, § 20, the phrase is “ unless further assets of the deceased shall come to the hands of the executor or administrator, after the decree of distribution ” ; and such has been the form ever since. Gen. Sts. c. 99, § 21. Pub. Sts. c. 137, § 10. R. L. c. 142, § 10.
It is argued by the appellee that the term “ further assets ” as used in the section under consideration means in substance the same as “ new assets ” in R. L. c. 141, § 11, and that under the law interpreting the latter term none of the assets shown by the evidence were further assets. It is argued by the appellants that by the Revised Statutes a change was made in the law and that now “ ‘ further assets ’ mean and can only mean any money available for dividends which comes to the hands of the administrator after the decree of distribution,” The contention is thus stated in their brief: “ In other words, prior to the Revised Statutes ‘further assets’ were limited to such further assets as should be found by the creditor himself, and which had not been inventoried or accounted for, but since the Revised Statutes the Legislature by cutting off the qualifying words ‘not inventoried or accounted for’ showed clearly that thenceforth ‘ further assets ’ meant simply any additional assets from which the administrator could pay a dividend.” Accordingly, as they claim, cash coming to the hands of the administrator after the decree of distribution, even although it be the proceeds of land or other property named in the inventory but sold after the decree, may be regarded as further assets.
Rev. Sts. c. 68, § 20, was enacted in the precise form drafted by the commissioners, and while they made upon that section a note of considerable length, there is nothing to indicate that by the verbal changes in the description of the kind of assets which *214would let in a belated creditor there was any intention to change in that respect the law as it had previously existed under St. 1784, c. 2.
With respect to our procedure for the enforcement of claims against the estate of a deceased person, there is a marked difference, depending upon whether the estate is solvent or insolvent. In the former case the creditor whose right of action has accrued may proceed at common law; in the latter he cannot. In the former he is barred unless the action be brought within two years from the appointment of the administrator; in the latter he is barred unless he present his claim to the Probate Court or commissioner within the time prescribed by the court, which time cannot exceed eighteen months. In each case the provision as to time is in the nature of a statute of limitations. But in either case there is a contingency under which the bar may be removed to a certain extent. Where the estate is solvent, the contingency is that new assets have been received by the administrator after the expiration of two years from the time of his giving bond (R. L. c. 141, § 11), and, where the estate is insolvent, it is that further assets have come into the administrator’s hands after the decree of distribution. R. L. c. 142, § 10. In each case the bar,,-unless thus removed, is absolute at law. The remedy in equity provided for in R. L. c. 141, § 10, is not material to this discussion. More briefly stated, the general framework of our procedure for the enforcement of claims against the estate of a deceased person, whether the estate be solvent or insolvent, is that a creditor whose right of action has accrued shall within a certain specified time take legal steps to enforce his claim; and that if he fails so to do he shall be forever barred unless, in the case of a solvent estate, “ new assets,” or, in that of an insolvent estate, “ further assets ” have come to the hands of the administrator. Where in either case the belated creditor is barred, the surplus property does not go to the administrator as his own, but, when the estate is solvent, to the heirs at law ; and when it is insolvent, to the creditors who have proved their claims within the time specified. There is no reason why there should be any distinction as to the respective rights of belated creditors in these two kinds of estate. Substantial rights ought not to depend upon the statutory course of procedure. In'view of *215these considerations we are of opinion that the kind of assets which a belated creditor may reach under It. L. c. 141, § 11, is the same as that which such a creditor may reach under R. L. c. 142, § 10. “ New assets ” and “ further assets ” are substantially the same. Such an interpretation of these terms works uniformity in the principles upon which the rights of creditors of the estates of deceased persons depend and does equal justice to both classes of creditors.
The cases in which this court have considered the statutory provision on this matter so far as respects insolvent estates are very few, and they throw little if any light upon the precise question before us. In Johnson v. Libby, 15 Mass. 140, it was said by Parker, C. J., that “ we can hardly think that the fact of a judgment, recently recovered by the heirs of the intestate, for land to which he had lost his right of entry, can be considered as the discovery of estate not inventoried or accounted for by the administratrix.” In Ostrom v. Curtis, 1 Cush. 461, it was said by Shaw, C. J., that the question whether further assets have come to the hands of the administrator “ may be a very difficult question to decide.”
The phrase ‘6 new assets ” occurring in statutes relating to solvent estates has received much more attention. Property recovered by an administrator which was fraudulently conveyed by the intestate has been regarded as new assets. Holland v. Cruft, 20 Pick. 321. Welsh v. Welsh, 105 Mass. 229. And so as to a reversionary interest in property conveyed to trustees for the benefit of creditors, which at the time of the debtor’s death and long afterwards was supposed to be of no value, and although known to the administrator is not included in the inventory of the estate, but which after eleven years turns out to be more than sufficient to pay the debtor’s claim. Quincy v. Quincy, 167 Mass. 536. In this case Holmes, J., says that the section of the Public Statutes (then Pub. Sts. c. 136, § 11, now R. L. c. 141, § 11) “ is a difficult one to construe. It cannot be taken to extend to all cases where tangible property first is received by the executor or administrator after two years, even if not included in the inventory. . . . But, on the other hand, the section must be given a serious meaning, and it would be made almost illusory if construed not to apply to any case where the right *216was vested at the debtor’s death.” See also Copeland v. Fifield, 180 Mass. 223.
On the other hand it is held that a mere change in the form of the property does not make “new assets.” This principle was applied in Sturtevant v. Sturtevant, 4 Allen, 122, where the administrator sold out the interest of his intestate in a partnership which had been inventoried, and took in payment notes which were collected more than two years after his appointment; in Chenery v. Webster, 8 Allen, 76, and in Alden v. Stebbins, 99 Mass. 616, where land which had been inventoried was sold by the administrator after two years from the time of his appointment under a license of the Probate Court to pay debts; and in Bradford v. Forbes, 9 Allen, 365, where after two years the executor recovered judgment upon a suit begun by his testator. Striking illustrations of the application of this principle may be found in Veazie v. Marrett, 6 Allen, 372; Robinson v. Hodge, 117 Mass. 222, and Gould v. Camp, 157 Mass. 358. In Veazie v. Marrett, which was a suit by a belated creditor against an administrator de bonis non, it was held that money received by the defendant from a surety upon the bond of the original administrator was not new assets. The ground of the decision was stated by Hoar, J., in the following language: “ The original administrator included in the inventory all the estate of the intestate which has ever been discovered. For a part of the estate so inventoried he failed to account, and a suit was brought upon his bond. The property now in the hands of the defendant was received by him from a surety on the bond, in satisfaction of that suit. It is therefore merely the proceeds of the estate embraced in the first inventory, and belongs to the creditors or persons entitled to distribution of the estate not needed for the payment of debts and charges of administration when the plaintiffs claim was barred.” In Robinson v. Hodge, 117 Mass. 222, certain patent rights were inventoried; and it was held that money received by an administratrix after two years from that time from the patent rights, whether as royalties or as proceeds of the sales of rights, was not “ new assets.” Wells, J., in giving the opinion said: “We infer from the report, and it was so assumed by the argument on both sides, that this money arose from sales or contracts made by the adminis*217tratrix, or, at least, that it accrued after the decease of the intestate, and that it arose from the inventions mentioned in the inventory. It was the product of the property included in the inventory; and, in the same sense as are the income of stocks and the increase of live animals, it was embraced as a potentiality in the valuation of the patent for the invention. The new form which the property assumed or was converted into did not make it 6 new assets ’ in the sense of the statute. Sturtevant v. Sturtevant, 4 Allen, 122.” In Gould v. Camp, 157 Mass. 358, the facts are somewhat complicated and will not here be stated. Holmes, J., said: “ It is impossible ... to lay down the universal principle that everything omitted from the inventory by accident or any cause, no matter what, is 6 new assets.’ . . . Notes and choses in action generally are assets. . . . The chance of getting the proceeds would be ‘ embraced as a potentiality in the valuation. Robinson v. Hodge, 117 Mass. 222, 225.’ ”
It is impossible to give in advance a general definition of either of these terms which shall specifically embrace all the cases properly within it and exclude all others; and the cases must be settled as they arise. Generally, however, it may be said that neither term includes property for which the administrator has been charged in his inventory or otherwise, or the property into which the same or any part thereof has been changed, or the natural increment of such property in the way of interest or otherwise.
Applying these principles to the case before us, it is plain that neither the balance of the former account, nor the proceeds of the judgment recovered against the Lynn Institution for Savings, nor the sum received for tools, nor the money received as interest on the deposit in the Manufacturers’ National Bank were further assets. As to the $49.40 recovered against Wilson, there is more doubt. We understand that this was recovered as damages for the breach of a contract to purchase the note and mortgage of the Lynn and Boston Steamboat Company, which note and mortgage were inventoried as worthless. Had the contract for the sale been carried out the proceeds thereof would not have been new assets, and we think that notwithstanding some technical difficulties the sum received for breach *218of the contract may be regarded as in substance a change so far as it goes in the original asset and was not further assets.
As to the sum received in May, 1909, from the sale of an interest in the land on Bloomfield Street and the sum received June 10, 1909, from the sale of an interest in land on Reed Street, there is considerable difficulty. It does not appear at what precise time the sales were made. In the absence of anything to the contrary it is fair to assume that each sale was made at or about the time the proceeds thereof were received. The “second and final account” of the administrator was filed on April 8, 1909, and was allowed on May 8, 1909, nearly four years after his appointment. In neither of these accounts were either of these parcels of land or the proceeds from the sale of them included. The administrator testified that he knew that these parcels belonged to his intestate as early as in the autumn of 1905, some two or three months after filing the inventory, and for a long time before the decree of distribution he had been endeavoring to negotiate a sale of the same to' prospective purchasers. If this statement of the administrator- is correct, then, although the interest in these lands was not inventoried, yet well within the two years he had them in his control and neither they nor the proceeds of the sale of them were “ further assets.” But the judge may not have given credit to this testimony of the administrator, and from all the evidence he may have found that knowledge of the interest in these two parcels of land did not come to the administrator until long after the expiration of the two years from the time of his appointment. Under such a finding the sums were “ further assets.”
It follows that neither the first nor second requests should have been given. And so of the third. It assumes as true the testimony of the administrator.

Exceptions overruled.